



Exhibit 10
HERMAN MILLER, INC.
2019 EXECUTIVE INCENTIVE CASH BONUS PLAN
Section 1. Purposes of the Plan
The purpose of the Plan is to more closely link incentive cash compensation to
the creation of shareholder wealth. The Plan is intended to foster a culture of
performance and ownership, promote employee accountability, and establish a
framework of manageable risks imposed by variable pay. The Plan is also intended
to reward long-term, continuing improvements in shareholder value with a share
of the wealth created.
Section 2. Definitions
"Actual Adjusted Operating Income" means the amount of Adjusted Operating Income
for any completed Plan Year as determined by the Committee as provided in
Section 4(b)(2).
“Adjusted Operating Income” means the amount of profit realized after deducting
from revenue cost of goods sold, operating expenses and restructure
amortization, and plus or minus any approved adjustments determined in
accordance with the Manual.
"Annual Salary" means, with respect to a Participant, his or her annual base
salary paid in a particular fiscal year of the Company, provided, however, that
if a Participant is added to the Plan during a Plan Year the term Annual Salary
will mean only his or her annual base compensation earned after being added to
the Plan.
"Board" means the Board of Directors of the Company.
"Bonus Amount" means the amount of a Participant's Earned Bonus and which is
payable to a Participant under Section 5 of the Plan.
"Bonus Factor" means the multiple determined in accordance with Section 4(b)(1)
of the Plan for purposes of determining a Participant's Earned Bonus.
"Bonus Interval" means the amount of Adjusted Operating Income Excess or
Shortfall expressed as a percentage variance from Expected Adjusted Operating
Income that would either (i) result in the doubling of the Target Bonus for
Adjusted Operating Income performance above Expected Adjusted Operating Income;
or (ii) result in the realization of no Target Bonus for Adjusted Operating
Income performance below Expected Adjusted Operating Income.
"Change in Control" means:
a.
the acquisition by any Person of beneficial ownership within the meaning of Rule
13d-3 promulgated under the Exchange Act, of 35 percent or more of either (i)
the then outstanding shares of common stock of the Company (the "Outstanding
Company Common Stock") or (ii) the combined voting power of the then outstanding
securities of the Company entitled to vote generally in the election of
directors (the "Outstanding Company Voting Securities"); provided, however, that
the following acquisitions shall not constitute a Change in Control: (A) any
acquisition directly from the Company (excluding any acquisition resulting from
the exercise of a conversion or exchange privilege in respect of outstanding
convertible or exchangeable securities unless such outstanding convertible or
exchangeable securities were acquired directly from the Company), (B) any
acquisition by the Company, (C) any acquisition by an employee benefit plan (or
related trust) sponsored or maintained by the Company or any corporation
controlled by the Company or (D) any acquisition by any corporation pursuant to
a reorganization, merger or consolidation involving the Company, if, immediately
after such reorganization, merger or consolidation, each of the conditions
described in clauses (i), (ii) and (iii) of subsection (c) of this Definition
shall be satisfied; and provided further that, for purposes of clause (B), (i) a
Change in Control shall not occur solely because any Person becomes the
beneficial owner of 35 percent or more of the Outstanding Company Common Stock
or 35 percent or more of the Outstanding Company Voting Securities by reason of
an acquisition by the Company of Outstanding Company Common Stock or Outstanding
Company Voting Securities that reduces the number of outstanding shares of
Outstanding Company Common Stock or Outstanding Company Voting Securities and
(ii) if, after such acquisition by the Company, such Person becomes the
beneficial owner of any additional shares of Outstanding Company Common Stock or
any additional Outstanding Company Voting Securities, such additional beneficial
ownership shall constitute a Change in Control;






--------------------------------------------------------------------------------





b.
individuals who, as of the date hereof, constitute the Board (the "Incumbent
Board") cease for any reason within any 24-month period to constitute at least a
majority of such Board; provided, however, that any individual who becomes a
director of the Company subsequent to the date hereof whose election, or
nomination for election by the Company's stockholders, was approved by the vote
of at least a majority of the directors then comprising the Incumbent Board
shall be deemed to have been a member of the Incumbent Board; and provided
further, that no individual who was initially elected as a director of the
Company as a result of an actual or threatened election contest, as such terms
are used in Rule 14a-11 of Regulation 14A promulgated under the Exchange Act, or
any other actual or threatened solicitation of proxies or consents by or on
behalf of any Person other than the Board shall be deemed to have been a member
of the Incumbent Board;

c.
consummation of a reorganization, merger or consolidation unless, in any such
case, immediately after such reorganization, merger or consolidation, (i) more
than 60 percent of the then outstanding shares of common stock of the
corporation resulting from such reorganization, merger or consolidation (the
"Surviving Corporation") (or, if applicable, the ultimate parent corporation
that beneficially owns all or substantially all of the outstanding voting
securities entitled to vote generally in the election of directors of the
Surviving Corporation) and more than 60 percent of the combined voting power of
the then outstanding securities of the Surviving Corporation (or such ultimate
parent corporation) entitled to vote generally in the election of directors is
represented by the shares of Outstanding Company Common Stock and the
Outstanding Company Voting Securities, respectively, that were outstanding
immediately prior to such reorganization, merger or consolidation (or, if
applicable, is represented by shares into which such Outstanding Company Common
Stock and Outstanding Company Voting Securities were converted pursuant to such
reorganization, merger or consolidation) and such ownership of common stock and
voting power among the holders thereof is in substantially the same proportions
as their ownership, immediately prior to such reorganization, merger or
consolidation, of the Outstanding Company Common Stock and Outstanding Company
Voting Securities, as the case may be, (ii) no Person (other than the Company,
any employee benefit plan or related trust sponsored or maintained by the
Company or the corporation resulting from such reorganization, merger or
consolidation or any corporation controlled by the Company and any Person which
beneficially owned, immediately prior to such reorganization, merger or
consolidation, directly or indirectly, 35 percent or more of the Outstanding
Company Common Stock or the Outstanding Company Voting Securities, as the case
may be) beneficially owns, directly or indirectly, 35 percent or more of the
then outstanding shares of common stock of such corporation or 35 percent or
more of the combined voting power of the then outstanding securities of such
corporation entitled to vote generally in the election of directors and (iii) at
least a majority of the members of the board of directors of the corporation
resulting from such reorganization, merger or consolidation were members of the
Incumbent Board at the time of the execution of the initial agreement or action
of the Board providing for such reorganization, merger or consolidation; or

d.
consummation of (i) a plan of complete liquidation or dissolution of the Company
or (ii) the sale or other disposition of all or substantially all of the assets
of the Company other than to a corporation with respect to which, immediately
after such sale or other disposition, (A) more than 60 percent of the then
outstanding shares of common stock of the corporation resulting from such
reorganization, merger or consolidation (the "Surviving Corporation") (or, if
applicable, the ultimate parent corporation that beneficially owns all or
substantially all of the outstanding voting securities entitled to vote
generally in the election of directors of the Surviving Corporation) and more
than 60 percent of the combined voting power of the then outstanding securities
of the Surviving Corporation (or such ultimate parent corporation) entitled to
vote generally in the election of directors is represented by the shares of
Outstanding Company Common Stock and the Outstanding Company Voting Securities,
respectively, that were outstanding immediately prior to such reorganization,
merger or consolidation (or, if applicable, is represented by shares into which
such Outstanding Company Common Stock and Outstanding Company Voting Securities
were converted pursuant to such reorganization, merger or consolidation) and
such ownership of common stock and voting power among the holders thereof is in
substantially the same proportions as their ownership, immediately prior to such
reorganization, merger or consolidation, of the Outstanding Company Common Stock
and Outstanding Company Voting Securities, as the case may be, (B) no Person
(other than the Company, any employee benefit plan or related trust sponsored or
maintained by the Company or such corporation or any corporation controlled by
the Company and any Person which beneficially owned, immediately prior to such
sale or other disposition, directly or indirectly, 35 percent or more of the
Outstanding Company Common Stock or the Outstanding Company Voting Securities,
as the case may be) beneficially owns, directly or indirectly, 35 percent or
more of the then outstanding shares of common stock thereof or 35 percent or
more of the combined voting power of the then outstanding securities thereof
entitled to vote generally in the election of directors and (C) at least a
majority of the members of the board of directors thereof were members of the
Incumbent Board at the time of the execution of the initial agreement or action
of the Board providing for such sale of other disposition.

"Code" means the Internal Revenue Code of 1986, as amended.
"Committee" means the Committee, as specified in Section 3(a), appointed by the
Board to administer the Plan.
"Company" means Herman Miller, Inc., a Michigan corporation.





--------------------------------------------------------------------------------





"Corporate Target Bonus Pool", means the total Bonus Amount which would be paid
to all Participants with respect to a Plan Year, if the Company achieves Plan
Adjusted Operating Income for that Plan Year.
"Disability" means:
a.
The inability of a Participant to engage in any substantial gainful activity by
reason of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than 12 months; or

b.
The receipt of income replacement benefits by a Participant who is an Employee
for a period of not less than 3 months under an accident and health plan
covering Employees by reason of any medically determinable physical or mental
impairment of the Participant which can be expected to result in death or can be
expected to last for a continuous period of not less than 12 months.

"Earned Bonus" means the bonus amount earned by a Participant under Section 4 of
this Plan for achieving the performance criteria determined for the Participant
by the Committee.
"Excess" means the amount by which the Actual Adjusted Operating Income for a
Plan Year exceeds the Plan Adjusted Operating Income.
"Manual" means the Incentive Technical Manual as approved by the Committee.
"Participant" means an employee of the Company or a Subsidiary determined by the
Committee, or by an executive officer pursuant to Section 3, to be eligible to
participate in the Plan for a Plan Year.
"Plan" means the Herman Miller, Inc., 2019 Executive Incentive Cash Bonus Plan.
"Plan Year" means the fiscal year of the Company.
"Plan Adjusted Operating Income" means the targeted annual Adjusted Operating
Income contained in HMI's annual financial plan as approved by the Committee for
use in determining whether the Target Bonus Percentage is earned in full.
"Retirement" means the termination of a Participant's employment with the
Company or a Subsidiary after a Participant attains (A) age 55 with a minimum of
5 years of service, or (B) 30 or more years of service
"Subsidiary” means any corporation in which the Company owns directly, or
indirectly through subsidiaries, at least fifty percent (50%) of the total
combined voting power of all classes of stock, or any other entity (including,
but not limited to, partnerships and joint ventures) in which the Company owns
at least fifty percent (50%) of the combined equity thereof.
"Shortfall" means the amount by which the Plan Adjusted Operating Income for a
Plan Year exceeds the Actual Adjusted Operating Income.
"Target Bonus" means the annual bonus a Participant would earn, if any, for a
Plan Year if Actual Adjusted Operating Income equaled Plan Adjusted Operating
Income, determined by multiplying a Participant's Annual Salary for that Plan
Year by the Participant's Target Bonus Percentage for that Plan Year.
"Target Bonus Percentage" means the percentage of a Participant's Annual Salary,
as established or approved by the Committee for purposes of determining a
Participant's Target Bonus.
Section 3. Administration
a.
The Committee. The Plan shall be administered by a Committee designated by the
Board consisting of not less than three (3) directors who shall be appointed
from time to time by the Board, each of whom shall qualify as a nonemployee
director. Without limiting the generality of the foregoing, the Committee may be
the Executive Compensation Committee of the Board or a subcommittee thereof if
the Executive Compensation Committee of the Board or such subcommittee satisfies
the foregoing requirements.








--------------------------------------------------------------------------------





b.
Powers. The Committee shall have full and exclusive discretionary power to
interpret the Plan, to determine those employees of the Company and its
Subsidiaries who are eligible to participate in the Plan, and adopt such rules,
regulations, and guidelines for administering the Plan as the Committee may deem
necessary or proper. The Committee may employ attorneys, consultants,
accountants, and other persons to assist in performing its responsibilities
under the Plan. The Board, Committee, the Company, and its officers shall be
entitled to rely upon the advice or opinion of such persons. Without limitation
to the foregoing, the Committee may delegate to one or more of the Company’s
Chief Executive Officer, Chief Financial Officer, Chief Human Resources Officer
or General Counsel the power to determine the participation eligibility of new
Participants who are not officers under Section 16 of the Securities Exchange
Act of 1934 and whose fiscal year total direct compensation (consisting of base
salary, annual incentive and long-term incentive) is less than $500,000
("Designated Participants") and the performance criteria for each such
Designated Participant, in which case such Company executives shall exercise the
delegated power in accordance with Section 4 of this Plan.



c.
Binding Effect of Committee Actions. All actions taken and all interpretations
and determinations made by the Committee in good faith shall be final and
binding upon the Participants, the Company, and all other interested persons. No
member of the Committee shall be personally liable for any action,
determination, or interpretation made in good faith with respect to the Plan.
All members of the Committee shall be fully protected and indemnified by the
Company, to the fullest extent permitted by applicable law, in respect of any
such action, determination, or interpretation.

Section 4. Determination of Earned Bonus
a.
Determination of Participant Performance Criteria. Prior to the commencement of
each Plan Year the Committee shall determine the performance criteria for each
Participant to receive a bonus. A Participant's bonus may be based upon the
Bonus Factor for the Company only, or at the discretion of the Committee, upon
the Bonus Factor for a particular division, operation, or Subsidiary of the
Company, or upon such other goals or accomplishments or combination thereof as
determined by the Committee.

b.
Determination of Plan Adjusted Operating Income and Actual Adjusted Operating
Income.

1) Beginning of Year Determinations. Prior to the commencement of each Plan
Year, the Committee shall take the following actions in accordance with the
Manual:
i.
Approve the Plan Adjusted Operating Income for the Company and any Subsidiary,
division or operation upon which the performance criteria will be based for each
Plan Year.

ii.
Determine Target Bonus Percentages for each Participant (or, for Designated
Participants, for each category of Designated Participant).

iii.
Establish the Bonus Interval for the Company and any Subsidiary for each Plan
Year.

iv.
Determine any other performance criteria for achievement of an Earned Bonus for
any Participant or for any category of Designated Participant. These criteria
may include, without limitation, adjusted earnings; net income, adjusted
earnings before interest and taxes; earnings before interest, taxes,
depreciation and amortization; EVA performance; operating income; revenue;
strategic business objectives, consisting of one or more objectives based upon
meeting specified cost targets, business expansion goals, new growth
opportunities, market penetrations, and goals relating to the acquisitions or
divestitures, or goals relating to capital raising and capital management; any
combination of the foregoing.

v.
Establish a Corporate Target Bonus Pool for each Plan year.

2) Year-End Determinations. As of the end of each Plan Year, the Committee (or
an executive officer to whom these powers have been delegated in accordance with
Section 3 of the Plan) shall take the following actions:
i.
Approve the calculation of the Actual Adjusted Operating Income for use in the
Plan as of the end of the Plan Year.

ii.
Approve the calculation of the Excess or Shortfall.






--------------------------------------------------------------------------------





iii.
Approve the determination of the Adjusted Operating Income Bonus Factor for the
Company and for any Subsidiary, division or operation upon which performance
criteria for any Participant will be based for each Plan Year, consistent with
the terms of the Plan and the Manual.

iv.
Determine whether any other performance criteria applicable to any Participant
have been met

c. Determination of Earned Bonus. Each Participant shall be credited with an
Earned Bonus, if any, for a Plan Year according to the following:
1.
The Bonus Factor for any Participant shall be determined by placing the Excess
or Shortfall as a point on a line where

i.
The Bonus Factor equals one (1) if Actual Adjusted Operating Income equals Plan
Adjusted Operating Income.

ii.
The Bonus Factor shall equal two (2) if the Excess equals or exceeds the Bonus
Interval.

iii.
The Bonus Factor equals nil (0) if the Shortfall Equals the Bonus Interval.

2.
The Earned Bonus for each Participant shall equal the Participant's Target
Bonus, multiplied by the Bonus Factor(s), plus or minus any amount for other
performance criteria applicable to the Participant, which shall be payable by
the Company in accordance with Section 5 of this Plan.

3.
In no event will a Bonus Factor exceed 2 or be less than zero.

Section 5. Payment of Earned Bonus
a.
Determination of Bonus Amount. Subject to Section 5(b), the Company each Year
shall pay each Participant a bonus equal to the Participant's Earned Bonus
within thirty (30) days following the Committee's certification of the Bonus
Factor and determination with respect to the Participant's meeting any other
performance criteria. Such Bonus shall be subject to the right of recoupment as
provided in section 6(c) below.



b.
Aggregate Limitation on Aggregate Bonuses. The total Bonus Amount paid to all
Participants with respect to a Plan Year shall in no event exceed Corporate
Target Bonus Pool multiplied by the Bonus Factor.



c.
Payment Upon Death, Retirement, or Disability. In the event of a Participant's
termination of employment by the Company due to death, Retirement, or
Disability, the Participant shall be credited as of the end of the Plan Year in
which termination occurs (the "Termination Year"), with an Earned Bonus
determined in accordance with Section 4 of the Plan, multiplied by a fraction
(the "Completion Multiple"), the numerator of which shall equal the total number
of days during the Termination Year in which the Participant was employed by the
Company, and the denominator of which shall be 365. The Bonus Amount for the
Termination Year shall be determined in accordance with Section 5(a) above,
except that the Participant's Target Bonus shall first be multiplied by the
Completion Multiple. The full amount of the Participant's Earned Bonus shall be
paid by the Company to the former Participant, or in the event of his or her
death, to his or her estate or designated beneficiary, in one lump sum within
the time frame set forth in Section 5(a) of the Plan.



d.
Termination of Employment for Reasons Other Than Death, Retirement, or
Disability. If a Participant's employment by the Company is terminated for
reasons other than death, Retirement or Disability before the end of a Plan
Year, the Participant will not be entitled to any Bonus Amount and the
Participant's Earned Bonus shall be forfeited.



e.
Leave of Absence; Ineligibility. If during any Plan Year a Participant has an
authorized leave of absence, the amount of his or her Earned Bonus shall be
determined in accordance with Section 4 of the Plan, multiplied by a fraction,
the numerator of which shall equal the total number of days of the Plan Year a
Participant is not on leave of absence, and the denominator of which shall equal
365.



f.
Ineligibility. If an employee's participation in the Plan is terminated for
reasons other than set forth in Section 5(c) through 5(d), whether due to
employment with an affiliate of the Company that is not a Subsidiary or
inclusion in a different bonus plan, (i) the amount of his or her Earned Bonus
shall be determined in accordance with Section 5(c) of the Plan, whereby the
Termination Year shall be the Plan Year in which participation in the Plan
terminates and the numerator of the Completion Multiple shall equal the total
number of days during the Termination Year in which the employee was a
Participant in the Plan.






--------------------------------------------------------------------------------





Section 6. General Provisions
a.
No Right to Employment. No Participant or other person shall have any claim or
right to be retained in the employment of the Company or a Subsidiary by reason
of the Plan or any Earned Bonus or Bonus Reserve Account.



b.
Plan Expenses. The expenses of the Plan and its administration shall be borne by
the Company.



c.
Recoupment. Any Earned Bonus payments or other compensation paid or payable by
the Company pursuant to this Plan shall be subject to repayment by the
Participant to the Company as may be required or deemed required under the terms
of the Company’s Compensation Recovery Policy or similar policy, or by any law,
rule or regulation which imposes mandatory recoupment under the circumstances
set forth in such law, rule or regulation.



d.
Plan Not Funded. The Plan shall be unfunded. The Company shall not be required
to establish any special or separate fund or to make any other segregation of
assets to assure the payment of any Earned Bonus or Bonus Reserve Account under
the Plan.



e.
Reports. The appropriate officers of the Company shall cause to be filed any
reports, returns, or other information regarding the Plan, as may be required by
any applicable statute, rule, or regulation.



f.
Governing Law. The validity, construction, and effect of the Plan, and any
actions relating to the Plan, shall be determined in accordance with the laws of
the State of Michigan and applicable federal law.

Section 7. Amendment and Termination of the Plan
The Board may at any time amend, discontinue or terminate this Plan or any part
thereof (including any amendment deemed necessary to ensure that the Company may
comply with any applicable regulatory requirement); provided, however, that,
unless otherwise required by law, no amendment, discontinuance, or termination
of the Plan shall alter or otherwise negatively affect the amount of an Earned
Bonus earned through the date of amendment or termination.
In the event of the termination of this Plan, the full amount, if any, then
credited to a Participant's Earned Bonus shall be paid in full within ninety
(90) days following the effective date of termination. If the Plan is terminated
prior to the end of a Plan Year, Earned Bonuses for that Plan Year shall be
determined and paid in accordance with Section 5(c) of the Plan. In the event
the Plan is terminated following a Change in Control the Earned Bonuses shall be
determined in accordance with Section 5(c) of the Plan, except that the
Completion Multiple shall be one (1) and the Earned Bonuses shall be paid at the
effective time of the Change in Control.
History
Adopted by the Board of Directors on July 15, 2019.







